Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 05, 2017

The Court of Appeals hereby passes the following order:

A17D0430. IN THE INTEREST OF G. L. S., A MINOR CHILD.

      G. L. S. filed this application for discretionary appeal from the juvenile court’s
order transferring his delinquency case to superior court for prosecution. The State
has filed a motion to dismiss the application based upon G. L. S.’s failure to comply
with the interlocutory appeal procedure.
      Pursuant to OCGA § 15-11-564 (a), a trial court’s ruling transferring a juvenile
case is interlocutory. See In the Interest of J. H., __ Ga. App. __ (797 SE2d 185)
(2017) (cert. pending in Case No. A16A2213). Accordingly, G. L. S. was required to
comply with the interlocutory appeal procedure, including obtaining a certificate of
immediate review from the trial court, to obtain appellate review at this juncture. See
Ivey v. State, 210 Ga. App. 782 (437 SE2d 810) (1993) (appeal of order overruling
special demurrer required compliance with interlocutory appeal procedure). Although
G. L. S. filed an application for discretionary appeal, compliance with the
discretionary appeal statute, OCGA § 5-6-35, does not excuse a party seeking
appellate review of an interlocutory order from complying with the additional
requirements of OCGA § 5-6-34 (b). See Bailey v. Bailey, 266 Ga. 832 (471 SE2d
213) (1996).
      G. L. S. objects to the dismissal of his application, arguing that he was not
appointed counsel in time to seek a certificate of immediate review. However, the
requirement that an applicant obtain a certificate of immediate review is
jurisdictional. See State v. Ramirez-Herrara, 315 Ga. App. 635, 635 (727 SE2d 253)
(2012). If G. L. S.’s right to seek appellate review was frustrated due to a trial court
error, the remedy is to petition the trial court to vacate and re-enter the order in the
manner described in Cambron v. Canal Ins. Co., 246 Ga. 147, 148-149 (1) (269 SE2d
426) (1980).
      Because G. L. S. failed to comply with the requisite procedures for obtaining
interlocutory review, the State’s motion to dismiss is GRANTED, and this application
for discretionary appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/05/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.